Examiner’s Comment/Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Acknowledgement is made of applicant’s response filed on December 16, 2020 in which applicant has amended the drawings to clarify the scope of the claimed design.  The response has overcome the rejection under 35 U.S.C.  112 (a) and (b) which was mailed on September 18, 2020.  However, the following objections remain.

Certified Copy of the Foreign Priority Documents Not Filed
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in the European Patent Office on August 29, 2018.  It is noted, however, that applicant has not filed a certified copy of the EM005623873-0001, EM005623873-0002, EM005623873-0003, EM005623873-0004, AND EM005623873-0005 applications as required by 37 CFR 1.55.  
In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.  If the certified copy of the foreign application 

Specification
The specification is objected to as it does not properly contain a broken lines statement per MPEP § 1503.02, III.  Therefore, the broken lines statement has been cancelled from the specification that was filed on December 16, 2020 and the Examiner has added a new broken lines statement into the specification, directly preceding the claim, that reads:
--The broken lines shown in Figures 2.1, 2.2, 2.4, 2.5, and 2.6 illustrates environment and forms no part of the claimed design.--

Conclusion
The claim now stands in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA Q LAWRENCE whose telephone number is (571)270-0208.  The examiner can normally be reached on Monday-Friday from 9:00 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Asch, can be reached on 571-272-2632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SAMANTHA Q LAWRENCE/Examiner, Art Unit 2921